Citation Nr: 0120715	
Decision Date: 08/14/01    Archive Date: 08/16/01

DOCKET NO.  96-48 720A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hearing loss and 
tinnitus.

2.  Entitlement to an increased rating for fungal 
infection/tinea versicolor, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant and daughter



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 until 
February 1946.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a July 1996 
rating decision of the Philadelphia, Pennsylvania Regional 
Office (RO) and Insurance Center which denied service 
connection for hearing loss and tinnitus.  The noncompensable 
rating for service-connected fungal infection/tinea 
versicolor was increased to 10 percent disabling at that time 
to which the veteran has appealed for a higher evaluation.  

The issue of service connection for tinnitus and hearing loss 
has been certified as one of whether new and material 
evidence has been submitted.  It is noted that this appeal 
stems from the 1996 rating action mentioned above, and that 
there is, therefore, no finality.  As the RO has considered 
the matter de novo initially, and has considered all the 
evidence on file, the Board may proceed without prejudice to 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  Neither bilateral hearing loss nor tinnitus was present 
in service.  A sensorineural hearing loss was not manifested 
within one year thereafter.  Any current hearing loss or 
tinnitus is not shown to be related to service or any 
incident of service.

3.  The service-connected fungal infection/tinea versicolor 
has been manifested by symptoms affecting the feet including 
cracking, scaling and itching of the soles of the feet and 
between the toes in the past; recent clinical data indicate 
that both conditions had substantially resolved.  


CONCLUSIONS OF LAW

1.  Neither bilateral hearing loss nor tinnitus was incurred 
in service.  Sensorineural hearing loss may not be presumed 
to have been incurred in service. 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137, (West 1991 & Supp. 2000); Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2000).

2.  The criteria for an evaluation in excess of 10 percent 
for fungal infection/tinea versicolor have not been met.  
38 U.S.C.A. §§ 1155 (West 1991& Supp. 2000); Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. § 4.7, 4.118, Diagnostic Code 7806 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for hearing loss and tinnitus

The veteran contends that he now has hearing loss and 
tinnitus from loud noise exposure during active service as 
the result of his inservice duties which included working in 
sheet metal repair of aircraft, and living alongside a very 
active runway in Guam.  The appellant presented testimony 
upon personal hearing on appeal in April 2000 to the effect 
that there was a plane crash during the middle of the night 
in the field very close to his position and that he 
subsequently developed a buzzing sound in both ears for which 
he had sought medical assistance.  He said that he was told 
by medics that it would go away, and that it did resolve 
intermittently, but that the noise had never completely left 
and he had continued to have it to date.  The veteran also 
stated that he began to have diminished hearing during 
service and saw a private physician for symptoms about eight 
months after he was separated from service.  He stated, 
however that the doctor was deceased. 

As an initial matter, the Board concludes that although the 
appellant's claims for service connection for hearing loss 
and tinnitus, and an increased rating for fungal 
infection/tinea versicolor were decided by the RO before 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), a remand 
for additional action by the RO is not warranted as VA has 
already met its obligations to the appellant under that 
statute with respect to these issues.  As set forth in more 
detail below, all relevant facts regarding these issues have 
been adequately developed by the RO.  The appellant has not 
indicated that there is outstanding evidence available which 
may support his claims.  The Board further notes that he has 
been informed through correspondence, and the Statement of 
the Case, as well as a Supplemental Statement of the Case as 
to the nature of the evidence needed to substantiate these 
claims.  Given the facts of this case, the Board finds that 
there is no reasonable possibility that any further 
assistance to the appellant would aid in substantiating these 
claims.  In view of the foregoing, the Board finds that VA 
has satisfied its duty to the appellant under the Veterans 
Claims Assistance Act of 2000 and that it may consider the 
merits of these issues without prejudice to the appellant.  
Bernard v Brown, 4 Vet. App. 384 (1993).

Service-connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may legitimately be questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303.  Where a veteran served 
continuously for ninety (90) days or more during a period of 
war and an organic disease of the nervous system, 
specifically, sensorineural hearing loss, becomes manifest to 
a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.307, 3.309 (2000).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2000)  

Factual background

Upon examination in February 1943 for service entrance, the 
veteran indicated that prior to service, he had been a sheet 
metal mechanic with duties that included cutting, drilling, 
fitting and assembling sheet metal for aircraft parts.  
Hearing acuity on entrance evaluation was recorded as 15/15 
in each ear.  The ensuing service medical records are 
negative for any complaints or treatment for hearing 
complaints or symptoms.  It is not shown that any auditory 
evaluations were conducted during service.  The service 
separation examination report dated in February 1946 noted 
hearing of 15/15 to the whispered voice in both ears.  The 
appellant's military occupational specialty was shown to be 
sheet metal worker.  

The post service record reflects that the veteran was given a 
VA examination for compensation and pension purposes in June 
1946 but did not indicate that he had a problem with his 
hearing.  His hearing acuity was not evaluated on that 
occasion.  It was noted that he was working for an aviation 
company as a mechanic.  He had noted other claims, but there 
were no complaints or findings with reference to the ears or 
his hearing.

The appellant was afforded VA audiology examinations for 
compensation and pension purposes in June 1996 and stated 
that he had had decreased hearing since 1944.  He related 
that as an aircraft repair specialist, he was exposed to 
excessive noise from riveting and repair of aircraft.  He 
said that he also sustained noise trauma leading to tinnitus 
as the result of a plane crash with exploding bombs in his 
vicinity while stationed in Guam.  He reported that he had 
had persistent tinnitus since that time which varied in 
intensity.  The veteran related that he had had no 
occupational exposure to excessive noise since service.  
Following examinations, diagnoses of mild to severe sloping 
sensorineural hearing loss beginning at 1500 Hertz for the 
right ear, and a mild to profound sensorineural hearing loss 
beginning at 1800 Hertz in the left ear were rendered.  
Binaural amplification was recommended.  An impression of 
sensorineural hearing loss with associated tinnitus, worse in 
the left ear than the right, was also rendered.  It was noted 
that there was a history of acoustic trauma as reported.  

In correspondence received at that RO in March 1997, the 
veteran indicated that he had been seen for complaints of 
hearing impairment since 1952, and provided the names of 
multiple providers whom he stated had rendered treatment in 
this regard dating from 1952.  A response was received from 
Long Island Jewish Medical Center in May 1997 noting that it 
discarded records after 15 years, and no longer had any 
clinical information from 1972 as the appellant had 
indicated.  Clinic reports dated in January and June 1991 
were received from B. L. Rosen , M.A., of BR Audiology and 
Counseling Center indicating that the veteran was seen for a 
complete audiological evaluation which revealed a bilateral 
high frequency sensorineural hearing loss with excellent 
speech discrimination ability.  It was reported that he 
related long-standing hearing impairment, bilaterally, with 
left ear tinnitus and clogging.  Service-related noise 
exposure was reported, as well as head trauma in 1951.  A 
trial period of hearing amplification in the left ear was 
recommended.  

Correspondence sent to the Dr. Nathan Steinberg was returned 
as undeliverable and the veteran was duly informed.  When 
requested by the RO to furnish authorization and addresses 
for release of records from several other providers, the 
veteran wrote in May 1997 that his son who lived in New York 
had attempted to locate Doctors Brinley, Samuel Gelman and 
Henry Forrest but had been unable to do so.  He stated that 
those physicians were some 20 to 30 years his senior when 
they treated him, and suggested that they were either retired 
or deceased.  The appellant also related that the Lebanon 
(PA) VA clinic had fitted him with hearing aids for his ears 
in 1996.  Clinic notes were received in December 1997 from 
Cindy Thomas, testing audiologist, showing audiometry results 
and hearing aid follow-up in 1995 and 1996.

VA outpatient records dating from February 1997 reflect that 
the veteran received follow-up for continuing hearing 
impairment with subsequent fitting and adjustment of binaural 
amplification.

Legal analysis

The veteran is competent to report noise exposure during 
service, and such exposure is consistent with the 
circumstances of his MOS and other incidents of wartime 
service.  See 38 U.S.C.A. § 1154 (West 1991).  There is no 
dispute that he currently has bilateral hearing loss as 
defined in 38 C.F.R. § 3.385.  However, the determinative 
issue in this case is whether the veteran's current hearing 
loss disability is a result of noise exposure during active 
service.  This issue is medical in nature and requires 
competent medical evidence.  The statements and testimony 
from the veteran show continuity of reported inservice 
symptomatology, but do not constitute a qualified medical 
opinion as to causation between noise exposure in service and 
the post-service diagnosis of hearing loss and tinnitus.

As noted previously, the evidence in this instance does not 
reflect that the appellant sought treatment for any 
complaints related to hearing impairment during service, 
although he states that was seen for such symptoms.  It is 
noted that hearing was shown to be 15/15 at separation from 
active duty.  The Board points out, however, when test 
results at separation from service do not meet the regulatory 
requirements for establishing a disability at that time, the 
veteran may nevertheless establish service connection for 
current hearing impairment by submitting evidence that it is 
causally related to service.  See 38 C.F.R. § 3.303(d); 
Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The Board 
notes that the United States Court of Appeals for Veterans 
Claims (Court), has found that there is no requirement that 
there be complaints or treatment in service before service 
connection for hearing loss can be granted.  Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).

Nevertheless, although the veteran reports having hearing 
impairment, including tinnitus, during service which he 
states continued thereafter, the Board points out that the 
first clinical evidence reflecting a diagnosis of 
sensorineural hearing loss and tinnitus is not demonstrated 
until January 1991, almost 45 years after discharge from 
active service.  The appellant indicates that he saw a number 
of physicians over the years after service for hearing loss 
and tinnitus, but the RO has only managed to obtain records 
from two of them showing treatment dating only from 1991 at 
the earliest.  More importantly, he has presented no 
competent medical opinion in support of the claim.  At his 
hearing, veteran presented a vague and confusing picture as 
to the onset of his hearing impairment.  Moreover, the 
examiner in January 1991 clearly indicated that there had 
been a history of head trauma in 1951.  While the Board is 
not ascribing current hearing loss or tinnitus to the 
reported head injury, it does suggest that an intervening 
injury may have played a role in the development of such.  
Moreover, he is shown to have worked for an aviation company 
for some period after service, presumably with some noise 
exposure.  In any event, the evidence does not present a 
competent nexus between service and current hearing loss and 
tinnitus.  The Board thus finds that even though the veteran 
currently meets the criteria for a ratable hearing loss under 
38 U.S.C.A. § 3.385, a grant of service connection for 
bilateral hearing loss is not compelled under Hensley, 
Ledford or 38 U.S.C.A. § 1154 with respect to the above 
circumstances.  Service connection for hearing loss and 
tinnitus must thus be denied. 

Increased rating for tinea versicolor. 

Service connection for fungus infection, tinea versicolor, 
was granted by rating action dated in April 1946 and a 10 
percent disability evaluation was assigned.  This rating was 
reduced to zero percent by rating action dated in September 
1946.  The veteran filed an increased rating in this regard 
in March 1996.  

The veteran asserts that the symptoms associated with his 
service-connected skin disease are more disabling than 
reflected by the currently assigned disability evaluation and 
warrant a higher rating. 

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2000).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.  If there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2000).

In evaluating the veteran's disability, the Board will 
examine diagnostic codes pertaining to eczema under 38 C.F.R. 
§ 4.118.  Skin problems such as the service-connected fungal 
infection and tinea versicolor will most often be rated as 
eczema, with the evaluation depending upon the location and 
extent of the disease and the repugnant disfigurement or 
other disabling characteristics of the disease.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806.  A noncompensable evaluation 
is warranted for slight, if any, exfoliation, exudation or 
itching which is on a non-exposed surface or small area.  A 
10 percent evaluation is warranted for exfoliation, exudation 
or itching, if involving an exposed surface or extensive 
area.  A 30 percent evaluation is warranted for constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  A 50 percent evaluation requires ulceration 
or extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant disfigurement.  
Id. 

A VA outpatient record dated in March 1996 indicates that the 
appellant was seen for various complaints and was also noted 
to have tinea pedis with dystrophic nails for which 
medication was prescribed.

The veteran was afforded a VA examination for compensation 
and pension purposes in June 1996.  He provided a history of 
his skin disease noting that a rash moved from his feet to 
his neck in 1944 and subsequently disappeared from his upper 
body.  He stated that the symptoms in his feet had never gone 
away and now infected his toes and toenails which had become 
very thick, brittle and painful.  Upon examination of the 
feet, there was normal skin color, turgor and temperature.  
The dermatological evaluation revealed a low-grade erythema 
to the plantar aspect in a moccasin-like pattern.  There were 
small erythematous petechiae in the plantar aspect with 
plantar forefoot scaling of the skin of the feet.  A DTM 
culture of planter scaling was taken.  Following examination, 
a pertinent diagnosis of chronic tinea pedis was rendered. 

In July 1996, the veteran underwent another VA examination 
specific to the feet where it was noted that he had developed 
problems with his toenails in the last 15 to 20 years, making 
them difficult to clip.   Examination disclosed erythema and 
scaling in a moccasin distribution of both feet.  There was 
subungual debris of both toenails, and dryness and scattered 
seborrheic keratoses of the forearms.  It was reported that 
scale scraped from the forearms was negative for fungus.  
Diagnoses of tinea pedis with onychomycosis and xerosis with 
scattered seborrheic keratosis were rendered.  It was 
reported that the appellant was currently under treatment 
with Mycelex cream for the feet, and that he was advised that 
he had peripheral neuropathy which was not cased by the 
fungus infection of the feet.  A mycology culture was 
positive for dermatophytes.

By rating action dated in July 1996, fungus infection, tinea 
versicolor, was increased to 10 percent disabling, effective 
from March 13, 1996.

A clinical report dated in September 1996 was received from 
G. L. Blacksmith, Jr., M.D., who stated that the veteran had 
been seen in April 1994 with symptoms of cracking, and yellow 
green discoloration of the plantar aspects of the foot 
consistent with chronic fungal infection.  It was noted that 
the condition had persisted until the present with chronic 
debris, discoloration of most of the nails on both feet, 
changes to the plantar aspect, cracking, flaking, 
discoloration and pruritus.

VA outpatient clinic records dated between 1996 and 1997 show 
that the veteran sought treatment for a number of skin-
related complaints in the dermatology and podiatry clinics, 
variously diagnosed as tinea pedis, dystrophic nails, 
onychomycosis, allergic contact dermatitis, rashes, and 
plantar calluses.  He underwent a skin biopsy in December 
1996 with findings consistent with perivascular lymphocytic 
dermatitis with eosinophils and dermal edema. 

A VA skin examination was conducted in March 1998.  History 
was noted to the effect that the while stationed in Guam in 
1944, the veteran developed tinea versicolor of the trunk and 
tinea of the feet.  It was reported that he currently had 
some itching and discomfort of the feet, but that the trunk 
was asymptomatic and resolved.  It was related that there was 
no current therapy in this regard.  Examination of the trunk 
was unremarkable.  There was diffuse scaling of the soles of 
the feet with toenail dystrophy.  Diagnoses of post tinea 
versicolor, persistent tinea pedis, and onychomycosis were 
rendered.  

Upon videoconference hearing in April 2000, reference was 
made to constant itching, marked disfigurement, 
discoloration, pain and brittleness of the toenails, 
cracking, flaking, and pruritus of the feet with planter 
changes. 

VA outpatient records dated between 1998 and 2000 reflect 
continuing palliative care for onychomycosis.  In November 
1998, tinea pedis was reported to have resolved.  The 
appellant received treatment for an itchy rash under the 
metal watch band of his wrists in May 1999, and was also 
noted to have fine scalp scale, and a few scaly non-indurated 
pupules of the arms and hands at that time.  Assessments were 
seborrheic dermatitis and allergic contact dermatitis for 
which topical medication was prescribed. 

The veteran most recently underwent a VA examination of the 
skin for compensation and pension purposes in August 2000.  
It was noted that medical records were reviewed.  Prior skin 
medical history was noted, including a notation that he had 
had a biopsy of an actinic keratosis on the left back in 
1998, as well as an atypical mole on the right back.  On 
physical examination, the trunk was observed to be clear.  
There was scaling on the soles of both feet and thickening of 
the toenails.  Diagnoses of tinea pedis, onychomycosis, 
history of tinea versicolor, no signs of severe actinic 
damage, and incidental contact dermatitis manifested by red 
scaly patches of the bilateral wrists, most likely from 
wearing his old watch, were rendered.  

Analysis

At the outset, the Board points out that, while the veteran 
has received treatment for multiple skin disorders during the 
appeal period, service connection is only in effect for 
fungal infection and tinea versicolor.  As such, a number of 
the skin disorders for which the he received VA outpatient 
treatment between 1996 and 2000, to include seborrheic 
dermatitis, allergic contact dermatitis, dystrophic nails, 
onychomycosis, rashes, and plantar calluses are not for 
consideration when rating the service-connected disability.  
The clinical record with respect to the tinea versicolor 
demonstrates that it resolved many years ago without 
recurrence, but that the appellant continued to have chronic 
fungal infection of the feet.  However, the record does 
reflect that in November 1998, even tinea pedis was reported 
to have resolved.  Thus, the skin disability for which 
service connection is in effect appears to be substantially 
under control.  It was indicated on VA examinations in March 
1998 and August 2000 that he was on no treatment for tinea.  
There is no objective indication that service-connected skin 
disability has caused constant exudation or extensive 
lesions.  The veteran has complained of constant itching, but 
the record suggest that such a symptom may also be the result 
of myriad other skin problems, in addition to service-
connected disability.  As well, the veteran's skin symptoms 
have not been described by examiners as causing marked 
disfigurement. 

The Board thus finds that the currently assigned disability 
evaluation of 10 percent adequately contemplates any and all 
exfoliation, exudation or itching now complained of related 
to service-connected disability, and that such symptoms do 
not more nearly approximate the criteria for a 30 percent 
disability in this regard.  An increased rating for fungal 
infection/tinea versicolor must thus be denied.  

The Board has also considered the doctrine of benefit of the 
doubt, but finds that the record does not provide an 
approximate balance of negative and positive evidence on the 
merits.  Therefore, a reasonable basis for a grant of the 
benefits sought on appeal is not identified at this time.


ORDER

Service connection for bilateral hearing loss and tinnitus is 
denied.  

An increased rating for fungal infection/tinea versicolor is 
denied.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 



